

Exhibit 10.14
EXHIBIT 102
 
PARTICIPATING EMPLOYER DATA
 
Participating Employer:
Booz Allen Hamilton Holding Corporation
 
8283 Greensboro Drive
 
McLean, VA 22102
Plan Effective Date:
October 1, 2014
Plan Anniversary Date:
January 1, 2015 and each subsequent
 
January 1st



Rate Guarantee: Except as stated in the Group Policy, MetLife will not increase
Plan Premium rates for the first thirty-seven months (October 1, 2014 through
December 31, 2017).


Premium Due Date: Cumulative monthly Premium is due no later than the fifteenth
of the month for the previous month's coverage. The first monthly premium will
be payable on February 15, 2015. Subsequent premiums will be payable on the
fifteenth day of each succeeding month, Failure to remit monthly premiums by the
due date will reduce employees' cash value. Any unpaid cost of insurance premium
due at termination of the GVUL or GUL contract may be collected from employees'
GVUL or GUL certificate cash value.
 
Eligible Class or Classes of Employees
Eligibility
Requirements:
To be eligible for GVUL coverage, employees must meet the Actively at Work
Requirements on the effective date of the coverage , and be a United States
citizen or Permanent Resident Alien with a taxpayer identification number
(social security number) working in United States locations.
 
To be eligible for GUL coverage, employees must meet the Actively at Work
Requirements on the effective date of coverage in any other location and be
approved by MetLife for such coverage.
 
There is one class of eligible employees. Class 1 consists of the CEO, Executive
Vice Presidents and Senior Vice Presidents.
Actively at Work
Requirements:
Actively at Work Requirements: An employee must be in full-time Employment with
the Participating Employer on the effective date of coverage, performing all the
usual and customary duties of his or her job. They must be working at the
Participating Employer's place of business; an alternate place approved by the
Employer; or a place to which the Participating Employer's business requires
travel.
Initial Eligibles
Defined:
Members of Class 1 who are eligible as of the Plan Effective Date.
New Eligibles
Defined:
Individuals who meet the Eligibility Requirements and become members of Class 1
subsequent to the Plan Effective Date.
New Hires
Defined:
Newly hired individuals who meet the Eligibility Requirements and become members
of Class 1.



GPNP99 TRUST        PLAN EFFECTIVE DATE: OCTOBER 1, 2014            Page 1 of 4





--------------------------------------------------------------------------------





EXHIBIT 102
PARTICIPATING EMPLOYER DATA (continued)
 
Individual Effective Date
Effective Dates of Guaranteed Issue and Simplified Issue Coverage
For Initial Eligibles, Guaranteed Issue MetLife GVUUGUL Basic coverage will be
effective as of the Plan Effective Date. At the Participating Employer's
request, Initial Eligibles who fail to actively enroll for the MetLife GVUL
Basic coverage will be passively enrolled for such coverage.
 
For New Eligibles, Guaranteed Issue MetLife GVUUGUL Basic coverage will be
effective as of the first of the month of date of eligibility. At the
Participating Employer's request, New Eligibles who fail to actively enroll for
the MetLife GVUL Basic coverage will be passively enrolled for such coverage.
 
For New Hires, Guaranteed Issue Guaranteed Issue MetLife GVUL/GUL Basic coverage
will be effective as of the first of the month of date of hire. At the
Participating Employer's request, New Hires who fail to actively enroll for the
MetLife GVUL Basic coverage will be passively enrolled for such coverage.
 
Employee Insurance Benefits
Basic Coverage Definition:
The amount of life insurance coverage the Participating Employer has agreed to
provide to eligible class members by paying them additional compensation to
cover the cost.
Supplemental Coverage Definition:
Coverage in excess of the Basic Coverage Amount.
Basic Coverage Amount:
$2,000.000
Supplemental Coverage Amount:
N/A
Minimum Coverage Amount:
$100,000
Maximum Coverage Amount:
$3,000,000
Guaranteed Issue Coverage Amounts:
For Initial Eligibles: The MetLife GVUUGUL Basic coverage amount.


 
For New Eligibles: The MetLife GVUUGUL Basic coverage amount.
 
For New Hires: The MetLife GVULIGUL Basic coverage amount.





GPNP99 TRUST        PLAN EFFECTIVE DATE: OCTOBER 1, 2014            Page 2 of 4





--------------------------------------------------------------------------------





EXHIBIT 102
PARTICIPATING EMPLOYER DATA (continued)

Guaranteed Issue Definition:
Coverage issued without Medical Evidence of Insurability (MEOI), subject to the
requirements set forth below:
Guaranteed Issue Requirements:
•    MetLife must receive the enrollment form within 60 days of initial
eligibility for any coverage which is not eligible for Passive Enrollment.
•    Participation requirements included in the MetUfe GVUL Proposal Summary
must be met.
•    Underwriting approval is required for all participants over the age of 70
unless replacing existing coverage.
Guaranteed Issue Basic coverage will not be withheld pending approval of any
coverage applied for in excess of Guaranteed Issue amounts,
Simplified Issue Definition:
Coverage in excess of Guaranteed Issue coverage.
Simplified Issue Requirements:
Simplified Issue requires underwriting approval. No person shall be insured for
Simplified Issue coverage until such person has provided the required Medical
Evidence of Insurability (MEOI) and coverage has been approved in Writing by
MetLife. MEOI requirements apply to any coverage in excess of the Guaranteed
Issue Coverage Amounts described above. Minimum MEOI requirements include
completion of an authorization form and a medical questionnaire. In some
instances, MetLife may also require the completion of an additional medical
questionnaire, ParaMed exam, and/or any other information as may necessary to
evaluate insurability. Required tests and ParaMed exams will be scheduled at the
convenience of the applicant. Parameds conducted in the United States will be
paid for by MetLife.


Application Period:
An employee who is eligible for Guaranteed Issue coverage other than Basic
coverage must submit an enrollment form to MetLife no later than 60 days after
the date of initial eligibility. If the employee fails to submit an application
for such coverage within the specified Application Period, but subsequently
applies for coverage, it will be deemed a Late Enrollment subject to Simplified
Issue rules.


Late Enrollment:
If an eligible employee actively declines life insurance when initially
eligible, but later requests coverage, MEOI and underwriter approval will be
required for all coverage amounts. Minimum MEOI requirements include completion
of an authorization form and a medical questionnaire. In some instances, MetLife
may also require the completion of an additional medical questionnaire, ParaMed
exam and/or any other information necessary to evaluate insurability. Required
tests and ParaMed exams will be scheduled at the convenience of the applicant.
Parameds conducted in the United States will be paid for by MetLife.


 
Late Enrollment coverage will be effective as of the first of the month
following underwriter approval, subject to the monthly underwriting cut-off
dates. Enrollment forms approved by underwriting after this date will be
effective as of the first of the next following month to avoid retroactive
payroll deductions.



GPNP99 TRUST        PLAN EFFECTIVE DATE: OCTOBER 1, 2014            Page 3 of 4



--------------------------------------------------------------------------------





EXHIBIT 102
PARTICIPATING EMPLOYER DATA (continued)

Employee Insurance Benefits (For Spouse/Domestic Partner, Dependent Children)
N/A
Additional Benefits
Accelerated Benefits Rider:
This rider is part of the certificate for all eligible employees.   
 
 
Will Preparation Service Rider:
This rider is part of the certificate for all eligible employees who elect
GVUUGUL insurance.
 
 
Estate Resolution Services Rider:
This rider is part of the certificate for all eligible employees (services
provided for both employee and spouse) who elect GVUUGUL insurance.


Name/Address of Subsidiary, Affiliate, Division, Branch and Other Similar Entity
Effective Date Under the Plan
N/A
 
Certificate Number
1
Certificate Form
G.24300(2003) As amended by GCR08-1 – Employee GVUL Certificate
Applies To
All employees of Booz Allen Hamilton Holding Corporation
Effective Date
October 1, 2014
 
 
Certificate Number
2
Certificate Form
G.9704(2009) – Employee GUL certificate
Applies To
All employees of Booz Allen Hamilton Holding Corporation
Effective Date
October 1, 2014
 
 
Certificate Number
3
Certificate Form
G.24300-6 – Accelerated Death benefit rider
Applies To
All employees of Booz Allen Hamilton Holding Corporation
Effective Date
October 1, 2014
 
 
Certificate Number
4
Certificate Form
CR05-1 I/wil Will Prep Certificate Rider
Applies To
All employees of Booz Allen Hamilton Holding Corporation
Effective Date
October 1, 2014
 
 
Certificate Number
5
Certificate Form
GCR07-28 ERS Certificate Rider
Applies To
All employees of Booz Allen Hamilton Holding Corporation
Effective Date
October 1, 2014



GPNP99 TRUST        PLAN EFFECTIVE DATE: OCTOBER 1, 2014            Page 4 of 4

